Citation Nr: 0120661	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran did not appeal an October 1997 decision by 
the RO, which denied entitlement to service connection for 
heart disease.

2.  Evidence received since the RO's October 1997 decision is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is not so significant, by itself or 
in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for heart 
disease.


CONCLUSIONS OF LAW

1.  The RO's October 1997 decision, which denied entitlement 
to service connection for heart disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1997). 

2.  The evidence received since the RO's October 1997 
decision is not new and material for the purpose of reopening 
the veteran's claim of entitlement to service connection for 
heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
heart disease.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For certain disabilities, such as cardiovascular disease 
including hypertension, service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The issue of entitlement to service connection for heart 
disease has previously been before the VA.  In August and 
October 1997, the RO denied that claim.  The veteran was 
notified of those decisions, as well as his appellate rights; 
however, he did not submit a timely Notice of Disagreement 
with which to initiate an appeal.  Accordingly, those 
decisions became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1997).  

In March 1999, the veteran requested that his claim of 
entitlement to heart disease be reopened; however, in June 
1999, the RO again denied that claim.  The following month, 
the veteran was notified of that decision.  The veteran had 
one year to submit an NOD with respect to that decision; 
however, prior to the expiration of that period, he requested 
that his claim be reopened.  Under such circumstances, the 
Board considers the last final decision on the issue to have 
been in October 1997.  

Evidence on file at the time of the RO decision in October 
1997 consisted of the veteran's service medical records; 
private medical records reflecting treatment for the veteran 
from April 1956 to September 1997; and reports of VA 
examinations performed in May 1972, June 1974, and June 1997.  

The veteran's service medical records showed that during his 
service entrance examination in January 1942, a 
cardiovascular evaluation was normal, as were the results of 
a chest X-ray.  His blood pressure was 146/84.

In March 1944, the veteran was hospitalized for the mumps.  
During that hospitalization, his cardiovascular system was 
reportedly normal, and his blood pressure was 138/95.

During his service separation examination in October 1945, 
the veteran's blood pressure was 148/89, which the examiner 
stated was incurred in the line of duty but that it would not 
result in disability or untimely death.  There was no 
diagnosis of hypertension.

In November 1971, the veteran was treated by a private 
physician for complaints of left pectoral soreness when the 
veteran became nervous or excited.  The veteran also reported 
some breathlessness on exertion.  An electrocardiogram was 
reportedly normal, and the veteran's blood pressure was 
136/100.  Following the examination, the examiner concluded 
that the veteran's chest wall pain in the left pectoral area 
was not caused by ischemic heart disease.

During the VA examination in May 1972, a chest X-ray revealed 
left ventricular hypertrophy.  However, despite that 
abnormality, chronic cardiovascular disease was not 
clinically reported until October 1995, when the veteran was 
treated for a systolic ejection murmur; a bruit in the left 
carotid artery; and mild hypertension.  Thereafter, he was 
treated for various other heart disorders, including aortic 
stenosis, coronary artery disease, angina pectoris, and 
ischemic heart disease.  In October 1996, he underwent aortic 
valve replacement and a one vessel coronary artery bypass 
graft.  There was no medical evidence, however, of any 
relationship between any of those disorders and service.  
Consequently, the claim of entitlement to service connection 
for a heart disease was denied.  

The veteran now seeks to reopen his claim of entitlement to 
service connection for a heart disease.  Generally, a claim 
which has been denied by the RO may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in 
October 1997, which was not previously on file, consists of 
clinical records from a period of private hospitalization in 
April 1956; the summary and clinical records from a period of 
private hospitalization in March 1967; private 
pharmaceutical, dated from November 1978 to October 1998; 
private outpatient records, dated from October 1997 to 
October 1998; VA outpatient records, reflecting treatment 
from August 1999 to October 2000; and the transcript of the 
veteran's hearing at the RO in January 2001.  

While new in the sense that it was not previously before VA 
decision makers, the additional evidence is essentially 
cumulative in nature.  The additional records from 1956 show 
that the veteran's systolic readings were between 114 and 132 
and that his systolic readings were between 68 and 80.  Those 
from 1967 show blood pressure readings of 162/84, 144/90, 
138/80, and 160/80.  In no case do any of the additional 
medical records show treatment for cardiovascular disease of 
any type until many years after service.  Moreover, they do 
not show a relationship, even by history, between that 
disease and service.  Indeed, the additional records do not 
fill the deficits in the evidence which existed at the time 
of the RO's October 1997 decision.  As such, the additional 
evidence, either by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for heart disease.  
Accordingly, it is not new and material for the purpose of 
reopening the claim.  

In arriving at this decision, the Board notes that the only 
reports of a relationship between the current heart disease 
and service continue to come from the veteran.  He maintains 
that his current heart disease is related to the mumps which 
he had in service or to his elevated blood pressure reading 
at the time of his separation from service (See the 
transcript of the veteran's hearing at the RO in January 
2001.); however, both of those arguments were rejected in the 
previous RO denials.  Moreover, it should be noted that while 
he is qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, his testimony alone cannot 
be considered new and material for the purpose of reopening 
the claim of entitlement to service connection for heart 
disease.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of information sent to the veteran, including evidence 
requests from the VA, dated in June and July 2000, and the 
Statement of the Case, the veteran and his representative 
were notified of the type of evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
and in fact, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes the veteran's service medical records and 
numerous outpatient treatment records from private health 
care providers, as well as the VA.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file.  The veteran does not contend that the VA examinations 
were inadequate for rating purposes, and he has not 
identified any outstanding evidence which could be used to 
support any of the issues on appeal.  Finally, the Board 
notes that the veteran has had a hearing in association with 
his appeal, a transcript of which has been associated with 
the claims folder.  During his hearing, the veteran testified 
that his high blood pressure was noted shortly after service; 
however, he was told by private physicians to take it easy 
and to lose weight.  He was unaware of any diagnosis of 
hypertension at that time and acknowledged that he had not 
had medication prescribed for that disorder.  He noted that 
he had attempted to obtain the records of such treatment but 
that the health care providers from that time were dead and 
that their records were not available.  Accordingly, the 
Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for heart disease is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

